DETAILED ACTION
Summary
	This is a final Office action in reply to the supplemental amendments and amendments filed 04 November 2021 and 29 October 2021 for the application filed 18 September 2018. Claims 1 and 4-11 are pending:
Claims 2 and 3 have been canceled;
Claims 4, 6, and 11 have been withdrawn without traverse in the response filed 04 April 2021; and
Claims 1 and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/F2016/000053 filed 18 March 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species A-1 (a liquid phase), A-2 (a gaseous phase), and A-3 (a supercritical phase) of the first fluid phase as set forth in the Office action mailed on 05 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05 February 2021 is partially withdrawn. Claims 4 and 7, directed to species A-1 and A-3, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claim 11, directed to a liquid, gas, or supercritical phase chromatography system remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities:
“in the first fluid phase of at least one of said plurality of chromatographic fractions…” (lines 7-8).
Claim 4 is objected to because of the following informalities:
“in step (b), at least one of said plurality of chromatographic fractions…” (line 5);
“to obtain 
“of at least one of the plurality of chromatographic fractions” (line 11).
Claim 5 is objected to because of the following informalities:
“in step (b), at least one of said plurality of chromatographic fractions…” (line 6); and
“of said at least one of the plurality of chromatographic fractions” (lines 10-11).
Claim 6 is objected to because of the following informalities:
“in step (b), at least one of said plurality of chromatographic fractions…” (line 6); and
 “of said at least one of the plurality of chromatographic fractions” (lines 10-11).
Claim 11 is objected to because of the following informalities:
The claim fails to provide the appropriate status identifiers. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application (MPEP §714 IIC). Acceptable status identifiers and alternatives as set forth in 37 CFR 1.121(c) are listed in MPEP §714 IIC(E).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, there is insufficient antecedent basis for “the fractions of carrier fluid” in line 9. Claims 4-10 are also rejected due to their dependence on Claim 1.
	Regarding Claim 1, there is insufficient antecedent basis for “said purified carrier fluid” in line 10. It is unclear whether Applicant is referencing the “carrier fluid” introduced in line 3, the “carrier fluid in a first fluid phase” in lines 5-6, or the “fractions of carrier fluid” in line 9.
	Regarding Claim 1, there is insufficient antecedent basis for “the subset of the at least one fraction of purified carrier fluid in a third fluid phase” in lines 13-14. It is unclear which “subset” is being referenced because no “fraction of purified carrier fluid” has been introduced.
	Regarding Claim 1, there is insufficient antecedent basis for “the at least one fraction of purified carrier fluid” in lines 13-14.
	Regarding Claim 1, there is insufficient antecedent basis for “the change of state energies” in line 15. Delete the word “the”. 
	Regarding Claim 4, there is insufficient antecedent basis for “said component of the load” in line 6.
	Regarding Claim 4, there is insufficient antecedent basis for “the concentrated liquid state” in line 6.
	Regarding Claim 4, there is insufficient antecedent basis for “the vapor state” in line 7.
	Regarding Claim 4, there is insufficient antecedent basis for “the condensation of the vaporized carrier fluid” in line 9. Is Applicant referencing step (c), wherein “said purified carrier fluid obtained in step (b) is condensed”? Or is Applicant referencing the “at least one of said chromatographic fractions” that is vaporized in step (b)? Based on context, it seems that applicant is referencing step (b) and not step (c).
	Regarding Claim 5, there is insufficient antecedent basis for “the condensed carrier fluid” in line 7.
Regarding Claim 5, it is unclear which “fluid” is being referenced in “said fluid” in line 8. Quite a few “fluids” have been introduced in Claims 1 and 5. Please specify which fluid is referenced.
	Regarding Claim 5, it is unclear how in step (b), the step of condensing the at least one of said chromatographic fractions separates a component of the load and the condensed carrier fluid. Does this recited result in step (b) imply an additional separation step?
	Regarding Claim 6, it is unclear which “fluid” is being referenced in “said fluid” in line 8. Quite a few “fluids” have been introduced in Claims 1 and 6. Please specify which fluid is referenced.
	Regarding Claim 6, it is unclear how in step (b), the step of condensing the at least one of said chromatographic fractions separates a component of the load and the condensed carrier fluid. Does this recited result in step (b) imply an additional separation step? 
Regarding Claim 6, there is insufficient antecedent basis for “the condensed carrier fluid” in line 7.
	Regarding Claim 7, it is unclear what is intended by “the conditions of the process”. There is no indication in Claims 1 or 7 what entails “conditions of the process”.
	Regarding Claim 7¸ in the phrase “at least one component of the load and at least one part of the carrier fluid can be condensed simultaneously in substantially immiscible liquids that can be separated be decantation…” (emphasis added), it is not clear whether Applicant is requiring or making optional (and simply indicating that the process could perform such steps) the steps of condensing simultaneously and separating by decantation.
	Regarding Claim 8, there is insufficient antecedent basis for “the fluid brought” in line 3.
Regarding Claim 8, the phrase “an ejector whose motor fluid has a composition close to that of the fluid brought” renders the claim indefinite. The term “close” is not defined b the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill I the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 10, the phrases “preferably” and “more preferably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP §2173.05(d).

Response to Arguments

	Applicant’s amendments to Claim 1 incorporating the limitations of Claim 3 renders the claim allowable if rewritten or amended to overcome pending 35 USC 112(b) rejections.
	Applicant’s request to rejoin Claim 11 (pg. 8-10) is not persuasive. Claim 11 does not have unity of invention with Claim 1 because Claim 11 is directed to a system whereas allowable Claim 1 is directed to a process requiring certain method steps not required by Claim 11. Here, the patentability of a system is determined based on structural and functional limitations; while Claim 11 requires a “suitable heat pump for coupling the energies of the first and second change of state” the subsequent limitation of “by implementing liquid evaporation and vapor recompression…” is directed toward an intended use of the claimed heat pump and does not alter the structure or function of the heat pump as claimed. Therefore, the limitation of Claim 1 that renders the claim allowable hold no patentable weight in the system of Claim 11.
	All other arguments have been indirectly addressed.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the reasons for allowance are recited in the non-final Office action filed 24 June 2021.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777